DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/744,106, filed on 15 January, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 15 January, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 15 January, 2020, 27 June, 2020 and 15 October, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    364
    701
    media_image1.png
    Greyscale
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,755,175 (Wang).
Regarding claim 13 Wang teaches and suggests at Figures 5 and 7 a display apparatus comprising:
a substrate, 10 [4:52], comprising a first pixel region, as annotated, and a 
a circuit device layer on the substrate as described at [6:60-65]; and 
a first light-emitting device module, as annotated, on the circuit device layer, as described at [6:60-65], the first light-emitting device module comprising 
a first light-emitting device, e.g. 503 [5:7], overlapping the first pixel region, as shown, to display a first color, e.g. red [5:20-21], the first light-emitting device module further comprising a first non-emission layer, e.g. 60 [8:30-31] where the support structure does not emit where Examiner notes the reflective coating on the support structure will reflect light not emit light per se, as annotated, overlapping the margin region, as shown, 

    PNG
    media_image2.png
    307
    854
    media_image2.png
    Greyscale
wherein the first light-emitting device comprises a first pixel electrode, a first opposite electrode opposite to the first pixel electrode, and a first light-emitting layer between the first pixel electrode and the first opposite electrode, as described at [5:25-30], and 
wherein the first non-emission layer and the first light-emitting layer constitute a single object, as shown.
Regarding claim 14 which depends upon claim 13, Want teaches the first non-
Regarding claim 15 which depends upon claim 13, Wang teaches a first material included in the first non-emission layer and a second material included in the first light-emitting layer have molecular structures that are different from each other, e.g. metal and organic.
Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.

    PNG
    media_image3.png
    364
    701
    media_image3.png
    Greyscale
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image4.png
    440
    666
    media_image4.png
    Greyscale
Regarding claim 1, Examiner opines that Wang is the most pertinent prior art.  Referring to annotated Figure 5, Wang fails to teach the device of claim 1 a second light-emitting device module on the first light-emitting device module, the second light-emitting device module having a first pixel penetration hole overlapping the first pixel region. Likewise U.S. 6,368,730 (Kishimoto) at Figure 6 fails to disclose a second light-second light-emitting device module having a first pixel penetration hole overlapping the first pixel region.
Claims 2-12 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 17 the prior art does discloses a method of manufacturing a display apparatus comprising: placing a substrate comprising a first pixel region and a second pixel region adjacent to the first pixel region, on a support substrate; forming a penetration hole, overlapping the second pixel region, in the substrate; forming a first pixel electrode on the substrate; depositing a light-emitting pattern on the first pixel electrode; irradiating a first light onto a portion of the light-emitting pattern to form a first light-emitting layer, the light-emitting pattern not overlapping the first pixel region, the first light-emitting layer overlapping the first pixel region, and a first non-emission layer not overlapping the first pixel region; forming a first opposite electrode on the first light-emitting layer and the first non-emission layer; and separating the support substrate from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
Regarding claim 16 and referring to the discussion above the prior art fails to disclose the device of claim 13 wherein the substrate further comprises a second pixel region spaced from the first pixel region, the display apparatus further comprises a second light-emitting device module on the first light-emitting device module, the second light-emitting device module comprises a first light-emitting device overlapping the second pixel region and configured to display a second color different from the first color, and the second light-emitting device module has a first pixel penetration hole overlapping the first pixel region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893